DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 08/17/2022 has been entered.  Claims 2-9, 11-19, and 21-23 are pending in the application.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-9, 11-19, and 21-23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-27 of U.S. Patent No. 8157151 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed to a surgical instrument that has a buttress with a distal portion tapering in a distal direction to a distal end thereof; and a neck portion extending from the distal end of the body portion attached to the instrument with sutures.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 2-9, 11-15, 17, and 23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tarinelli et al. (US 20090134200 A1).
Regarding claim 2, Tarinelli et al. discloses a surgical buttress assembly (B1/B2) for use with a surgical stapling apparatus (220/300, figs. 76-77), the surgical buttress assembly comprising: a surgical buttress (B1) including: a body portion (B1a/B2a) defining a width and including a distal portion tapering (B1j, B1k/ B2j, B2k) in a distal direction to a distal end thereof (B1c/B2c), and 
a neck portion (proximal tapering B1c/B2c at B1j, B1k/ B2j, B2k) extending from the distal end of the body portion, the neck portion defining a width that is less than the width of the body portion (B1c/B2c has distal tongue width less than body and as shown the distal most portion is less width see figs. 76 and 81); and 
a tail portion (B1b/B2b) extending from a proximal end of the body portion, the tail portion defining a width that is less than the width of the body portion; and a plurality of sutures (220c/sutures [0248]) including 
a proximal suture (sutures -S, S1/S2/S3/4 and/or pad 220a/c) extending transversely across the tail portion of the surgical buttress; and a distal suture (sutures -S, S1/S2/S3/4 and/or pad 220a/c) extending transversely across the body portion of the surgical buttress (sutures disclosed to hold buttress [0245-0257], figs. 75-81 and sutures S, S1/S2/S3/4 shown to hold buttress, figs. 49, 56-75).
Regarding claims 3-5 and 23, Tarinelli et al. discloses the body portion includes a pair of distal recesses formed in opposed side edges of the body portion proximal to the distal portion, wherein each distal recess of the pair of distal recesses has a substantially v-shape profile, wherein the neck portion defines a length, and the width of the neck portion is uniform along the length thereof wherein the distal suture extends across the pair of distal recesses of the body portion (sutures -S, S1/S2/S3/4 and/or pad 220a/c extending transversely across the body portion of the surgical buttress and are capable of extending across distal recesses (sutures disclosed to hold buttress [0245-0257], figs. 75-81 and sutures S, S1/S2/S3/4 shown to hold buttress, figs. 49, 56-75).
Regarding claims 6-9, Tarinelli et al. discloses a head portion extending from a distal end of the neck portion (81c/82c), the head portion defining a width that is greater than the width of the neck portion (width greater than neck tapering portion B1j, B1k/ B2j, B2k), wherein the width of the head portion is substantially equal to the width of the body portion (figs. 76 and 81), wherein the head portion includes a proximal portion tapering in a proximal direction to a proximal end thereof (proximal directed tapering portion of B1j, B1k/ B2j, B2k), wherein a length of the head portion is greater than a length of the neck portion (figs. 76-81).
Regarding claims 11-13, Tarinelli et al. discloses the tail portion (B1b/B2b) defining a width that is less than the width of the body portion, wherein the width of the tail portion is substantially equal to the width of the neck portion, wherein a pair of shoulders is defined between opposed side edges of the body and tail portions (shoulders formed for protruding portions that wrap around cartridge posts 252 as well as portions shown in fig. 81), wherein the tail portion defines a length, and the width of the tail portion is uniform along the length thereof (straight portions shown around B1d/e/f).
Regarding claims 14-15 and 17, Tarinelli et al. discloses the tail portion includes a first pair of proximal recesses (notches B1d, B1e) formed in opposed side edges thereof, wherein each proximal recess of the first pair of proximal recesses has a substantially v-shape profile, wherein the tail portion includes a second pair of proximal recessed (B1h, B1i ) formed in the opposed side edges thereof, wherein the tail portion includes a notch (B1f) defined in a proximal edge of the tail portion, wherein the distal portion of the body portion extends distally beyond the staple retention slots or the staple forming pockets.

Potential Allowable Subject Matter
Claims 18-19 and 21-22 would be allowable if a Terminal Disclaimer is filed for U.S. Patent No. 8157151 B2 (see above).
Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and if a Terminal Disclaimer is filed for U.S. Patent No. 8157151 B2 (see above).
Reasons for Potential Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to teach or render obvious a surgical stapling apparatus comprising all the structural and functional limitations and further comprising a cartridge assembly including an inwardly facing surface having staple retention slots defined therein; an anvil assembly including an inwardly facing surface having staple forming pockets defined therein; a surgical buttress releasably secured to the inwardly facing surface of the cartridge assembly or the anvil assembly, the surgical buttress including: a body portion overlying the inwardly facing surface of the cartridge assembly or the anvil assembly, the body portion defining a width and including a distal portion tapering in a distal direction to a distal end thereof, and a neck portion extending from the distal end of the body portion distally beyond the staple retention slots or the staple forming pockets to at least a distal-most end of the cartridge assembly or the anvil assembly and a plurality of transverse sutures extending across the surgical buttress, the plurality of transverse sutures releasably securing the surgical buttress to the cartridge assembly or the anvil assembly. Having the neck portion extending from the distal end of the body portion distally beyond the staple retention slots or the staple forming pockets to at least a distal-most end of the cartridge assembly or the anvil assembly with a plurality of transverse sutures attaching the buttress to the cartridge provides an effective attachment and releasing system to attach and remove the buttress from the cartridge.  
While various features of the claimed subject matter are found individually in the prior art, a skilled artisan would have to include knowledge gleaned only from the applicant's disclosure to combine or modify the teachings of the prior art to produce the claimed subject matter, and thus obviousness would not be proper. See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). There is no teaching, suggestion, or motivation found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art to combine or modify the teachings of the prior art to produce the claimed invention, and thus obviousness would not be proper. See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant's arguments filed 08/17/2022 have been fully considered but they are not persuasive. In response to applicant's argument that the Tarinelli et al.’s tail portion (B1b/B2b) extending from a proximal end of the body portion, the tail portion does not define a width that is less than the width of the body portion and not having a plurality of sutures including a proximal suture extending transversely across the tail portion of the surgical buttress; and a distal suture extending transversely across the body portion of the surgical buttress
Examiner contends Tarinelli et al.’s tail portion (B1b/B2b) extending from a proximal end of the body portion, the tail portion does not define a width that is less than the width of the body portion and not having a plurality of sutures (220c/sutures [0248]) including a proximal suture (sutures -S, S1/S2/S3/4 and/or pad 220a/c) extending transversely across the tail portion of the surgical buttress; and a distal suture (sutures -S, S1/S2/S3/4 and/or pad 220a/c) extending transversely across the body portion of the surgical buttress (sutures disclosed to hold buttress [0245-0257], figs. 75-81 and sutures S, S1/S2/S3/4 shown to hold buttress, figs. 49, 56-75).  Also the sutures are not fixedly attached and can be attached anywhere desired and the use of the sutures is a recitation of the intended use of the sutures.  Since the sutures are capable of performing the intended use (attaching a the proximal/distal ends), then it meets the claim.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: See references cited, form 892.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.                                                                                                                             
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT LONG whose telephone number is (571)270-3864. The examiner can normally be reached M-F, 9am-5pm, 8-9pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on (571) 272-4458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT F LONG/Primary Examiner, Art Unit 3731